HOGAN, Judge,
concurring.
Although I agree the correct result has been reached in the principal opinion, I have arrived at that conclusion by a route somewhat different from the majority. Almost certain that I shall sound officious, I wish to state my reasons separately.
I have no difficulty finding jurisdiction of the appeal in this court. In this case, as in Ederer v. Dalton, 618 S.W.2d 644 (Mo. banc 1981), and Street v. Maries County R-1 Sch. Dist. of Maries County, 511 S.W.2d 814 (Mo.1974), the controversy was focused upon the necessity and manner of submitting a school district tax levy to a popular vote. In both Ederer and Street our Supreme Court found the provisions of Mo.Const. *623Art. X, § 11(c), rather than the statutes, to be controlling. Here the applicable statute, § 164.031, RSMo 1969 (Supp.1975), did not require the “rate period of levy” to be submitted. Nevertheless, the ballot submitted the challenged levy for a period of 2 years. Under the ruling in Ederer, supra, 618 S.W.2d at 646[3, 4], continuation of the tax rate approved on September 28, 1976, for more than 2 years infringes the plaintiffs’ constitutional rights.
Of course, the constitution is a “law” and certainly Art. X, § 11(c) deals with “revenue,” but the appellate jurisdictional aspect of the case becomes clear when we recall that if an interpretation of the constitution is required, but the question presented has already been settled by prior decisions of our Supreme Court, this court has jurisdiction. State ex rel. Doniphan Telephone Company v. Public Service Commission, 369 S.W.2d 572, 575-576[5] (Mo.1963); Swift & Company v. Doe, 311 S.W.2d 15, 21 (Mo.1958); 1964 Wash.U.L.Q., p. 491 and cases cited n. 156. In my view, the principle just stated is the very essence of the “construction-application” doctrine, see Dickey v. Holmes, 208 Mo. 664, 106 S.W. 511 (1907), and our duty is to “apply” the constitution as it has been interpreted by the Supreme Court.
Forward or “prospective” application of judicial precedent is not a novel subject;1 as a matter of federal constitutional law, “A state in defining the limits of adherence to precedent may make a choice for itself between the principle of forward operation and that of relation backward....”, Great Northern Ry. Co. v. Sunburst Oil & Refining Co., 287 U.S. 358, 364, 53 S.Ct. 145, 148, 77 L.Ed. 360, 366 (1932), and our Supreme Court has recognized its inherent power to apply a decision prospectively for at least 63 years. Klocke v. Klocke, 276 Mo. 572, 208 S.W. 825 (banc 1919).
What we are bound to do here, as I conceive our duty, is to apply the settled constitutional law as the Supreme Court has applied it in similar situations. Cf. Smith v. St. Louis Public Service Co., 364 Mo. 104, 107-110, 259 S.W.2d 692, 694[1, 2] (banc 1953). We are not without precedent to follow. Ederer was a decision construing the provisions of Art. X, § 11(c). In Klocke, supra, 276 Mo. at 581-582, 208 S.W. at 827, the court suggested that a decision effecting a new construction of a statute or constitutional provision differs from a decision overruling prior precedents and should usually be made prospective. Nevertheless, the court applied its reinterpretation of the statute to the case before it. In Barker v. St. Louis County, 340 Mo. 986, 104 S.W.2d 371 (1937), although it is a divisional opinion, the court held that a statute closely limiting the time within which an owner of land might apply for compensation for land taken by eminent domain was in conflict with the mandatory and self-enforcing provisions of Art. II, § 21 of the Constitution of 1875, but stated it could not “close [its] eyes to the probable consequence, should [its] ruling here be retroactive.” The court therefore held that its ruling would be prospective only and not retroactive, “except as to [the] plaintiff.” (Our emphasis.) Barker v. St. Louis County, supra, 340 Mo. at 1003, 104 S.W.2d at 379[13].
In my opinion, the controlling precedent is Barnes Hospital v. Leggett, 589 S.W.2d 241 (Mo. banc 1979). There our Supreme Court reinterpreted Art. X, § 6 of the Constitution of 1945 and § 137.100, RSMo 1978, to authorize a partial exemption of a building or tract where the building or tract is used in part for charitable purposes and in non-charitable purposes, and held, 589 S.W.2d at 244, “... that the new rule shall apply to this case and to all assessments which commence on the first day of [the next calendar year] and thereafter.” (Our emphasis.) It is not for this court to explore the rationale of this decision; we have only to apply it.
The only matter before this court is the school tax levy authorized at the election *624held on September 28, 1976. I would hold that Ederer applies to this case and all assessments after January 1, 1982. Further, I would order that plaintiffs have and recover the taxes in dispute, in the amount stipulated, together with the interest, if any, which has accrued during the time the taxes collected were deposited in an interest-bearing account.

. See Annot., Prospective or Retroactive Operation of Overruling Decision, 10 A.L.R.3d 1371 (1966).